


Exhibit 10.1


Execution Copy
PURCHASE AGREEMENT


PURCHASE AGREEMENT (the “Agreement”), dated as of April 16, 2010, by and between
RAPTOR PHARMACEUTICAL CORP., a Delaware corporation, (the “Company”), and
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”).


WHEREAS:
 
Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Fifteen Million Dollars ($15,000,000) of the Company's common stock,
$0.001 par value per share (the "Common Stock"). The shares of Common Stock to
be purchased hereunder are referred to herein as the "Purchase Shares."
 
 
NOW THEREFORE, the Company and the Investor hereby agree as follows:
 
1.           CERTAIN DEFINITIONS.


For purposes of this Agreement, the following terms shall have the following
meanings:


(a)           “Accelerated Purchase Notice” shall mean an irrevocable written
notice from the Company to the Investor directing the Investor to buy such
Accelerated Purchase Amount in Purchase Shares as specified by the Company
therein on the Purchase Date.


(b)            “Available Amount” means initially Fifteen Million Dollars
($15,000,000) in the aggregate which amount shall be reduced by the aggregate
Purchase Amounts purchased by the Investor from time to time pursuant to Section
2 hereof.


(c)           “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal
or state law for the relief of debtors.


(d)           “Business Day” means any day on which the Principal Market is open
for trading including any day on which the Principal Market is open for trading
for a period of time less than the customary time.


(e)           “Closing Sale Price” means, for any security as of any date, the
last closing sale price for such security on the Principal Market as reported by
the Principal Market, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last closing sale
price of such security on the principal securities exchange or trading market
where such security is listed or traded as reported by the Principal Market.


(f)           “Confidential Information” means any information disclosed by
either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information of a disclosing party disclosed to a receiving party by
third parties on behalf of such disclosing party. Confidential Information shall
not, however, include any information which (i) was publicly known and made
generally available in the public domain prior to the time of disclosure by the
disclosing party; (ii) becomes publicly known and made generally available after
disclosure by the disclosing party to the receiving party through no action or
inaction of the receiving party; (iii) subject to the immediately succeeding
clause (iv),is already in the possession of the receiving party at the time of
disclosure by the disclosing party as shown by the receiving party’s files and
records immediately prior to the time of disclosure; (iv) is obtained by the
receiving party from a third party without a breach of such third party’s
obligations of confidentiality; or (v) is independently developed by the
receiving party without use of or reference to the disclosing party’s
Confidential Information, as shown by documents and other competent evidence in
the receiving party’s possession;
 
 
(g)           “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.


(h)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(i)           “Maturity Date” means the date that is 500 Business Days (25
Monthly Periods) from the Commencement Date.


(j)           “Monthly Period” means each successive 20 Business Day period
commencing with the Commencement Date.


(k)           “Person” means an individual or entity including but not limited
to any limited liability company, a partnership, a joint venture, a corporation,
a trust, an unincorporated organization and a government or any department or
agency thereof.


(l)           “Principal Market” means the Nasdaq Capital Market; provided
however, that in the event the Company’s Common Stock is ever listed or traded
on the Nasdaq Global Market, the Nasdaq Global Select Market, the New York Stock
Exchange, the NYSE Amex, or the OTC Bulletin Board, then the “Principal Market”
shall mean such other market or exchange on which the Company’s Common Stock is
then listed or traded.


(m)           “Purchase Amount” means, with respect to any particular purchase
made hereunder, the portion of the Available Amount to be purchased by the
Investor pursuant to Section 2 hereof.


(n)           “Purchase Date” means with respect to any particular purchase made
hereunder, the Business Day on which the Investor receives by 10:00 a.m. eastern
time of such Business Day a Regular Purchase Notice or a Accelerated Purchase
Notice that the Investor is to buy Purchase Shares pursuant to Section 2 hereof.


(o)            “Purchase Price” means the lower of the (A) the lowest Sale Price
of the Common Stock on the Purchase Date and (B) the arithmetic average of the
three (3) lowest Closing Sale Prices for the Common Stock during the twelve (12)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date (in each case, to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).


(p)           “Regular Purchase Notice” shall mean an irrevocable written notice
from the Company to the Investor directing the Investor to buy such Regular
Purchase Amount in Purchase Shares as specified by the Company therein on the
Purchase Date.




(q)           “Sale Price” means any sale price for the shares of Common Stock
on the Principal Market as reported by the Principal Market.


(r)           “SEC” means the United States Securities and Exchange Commission.


(s)           “Securities Act” means the Securities Act of 1933, as amended.


(t)         “Transfer Agent” means the transfer agent of the Company as set
forth in Section 11(f) hereof or such other person who is then serving as the
transfer agent for the Company in respect of the Common Stock.


2.  PURCHASE OF COMMON STOCK.
 
Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:
 
               (a)              Commencement of Regular Sales of Common Stock.
At any time on or after the satisfaction of the conditions set forth in Sections
7 and 8 hereof (the “Commencement” and the date of satisfaction of such
conditions the “Commencement Date”) the Company shall have the right but not the
obligation to direct the Investor by its delivery to the Investor of a Regular
Purchase Notice from time to time to buy Purchase Shares (each such purchase a
“Regular Purchase”) in any amount up to One Hundred Thousand Dollars
($100,000.00) per Regular Purchase Notice (the “Regular Purchase Amount”) at the
applicable Purchase Price on the applicable Purchase Date.  The Company may
deliver multiple Regular Purchase Notices to the Investor so long as at least
two (2) Business Days have passed since the most recent Regular Purchase was
completed.


(b)           Accelerated Purchases. Subject to the immediately succeeding
sentence, at any time on or after the Commencement Date, the Company shall also
have the right to direct the Investor to buy Purchase Shares (each such purchase
an “Accelerated Purchase”) in the amounts specified in this Section 2(b) per
Accelerated Purchase Notice at the Accelerated Purchase Price on the Purchase
Date by delivering to the Investor Accelerated Purchase Notices as follows:  the
Accelerated Purchase Amount may be up to Two Hundred Thousand Dollars
($200,000.00) per Accelerated Purchase Notice provided that the Closing Sale
Price of the Common Stock must not be below $3.00 (subject to equitable
adjustment for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction) on the Purchase
Date.  The Accelerated Purchase Amount may be increased to up to Four Hundred
Thousand Dollars ($400,000.00) per Accelerated Purchase Notice if the Closing
Sale Price of the Common Stock is not below $4.50 (subject to equitable
adjustment for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction) on the Purchase
Date.  The Accelerated Purchase Amount may be increased to up to Six Hundred
Thousand Dollars ($600,000.00) per Accelerated Purchase Notice if the Closing
Sale Price of the Common Stock is not below $6.00 (subject to equitable
adjustment for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction) on the Purchase
Date.  The Accelerated Purchase Amount may be increased to up to One Million
Dollars ($1,000,000.00) per Accelerated Purchase Notice if the Closing Sale
Price of the Common Stock is not below $7.50 (subject to equitable adjustment
for any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction) on the Purchase Date. With
respect to each such Accelerated Purchase, the Company must deliver the Purchase
Shares before 1:00 p.m. eastern time on the Business Day following the Purchase
Date.  As used herein, the term “Accelerated Purchase Price” shall mean the
lesser of (i) the lowest Sale Price of the Common Stock on the Purchase Date or
(ii) the lowest Purchase Price during the ten (10) consecutive Business Days
ending on the Business Day immediately preceding such Purchase Date. However, if
on any Purchase Date the Closing Sale Price of the Common Stock is below the
applicable Accelerated Purchase Amount threshold price, such Accelerated
Purchase shall be void and the Investor’s obligations to buy, and the Company’s
obligations to sell, Purchase Shares in respect of that Accelerated Purchase
Notice shall be terminated. Thereafter, the Company shall again have the right
to submit an Accelerated Purchase Notice as set forth herein by delivery of a
new Accelerated Purchase Notice only if the Closing Sale Price of the Common
Stock is at or above the applicable Accelerated Purchase Amount threshold price
on the date of the delivery of the applicable Accelerated Purchase Notice.  The
Company may deliver multiple Accelerated Purchase Notices to the Investor so
long as at least two (2) Business Days have passed since the most recent
Accelerated Purchase was completed.
 
(c)               Payment for Purchase Shares.   The Investor shall pay to the
Company an amount equal to the Purchase Amount with respect to such Purchase
Shares as full payment for such Purchase Shares via wire transfer of immediately
available funds on the same Business Day that the Investor receives such
Purchase Shares if they are received by the Investor before 1:00 p.m. eastern
time or if received by the Investor after 1:00 p.m. eastern time, the next
Business Day. The Company shall not issue any fraction of a share of Common
Stock upon any purchase. If the issuance would result in the issuance of a
fraction of a share of Common Stock, the Company shall round such fraction of a
share of Common Stock down to the nearest whole share. All payments made under
this Agreement shall be made in lawful money of the United States of America or
wire transfer of immediately available funds to such account as the Company may
from time to time designate by written notice in accordance with the provisions
of this Agreement. Whenever any amount expressed to be due by the terms of this
Agreement is due on any day that is not a Business Day, the same shall instead
be due on the next succeeding day that is a Business Day.
 
 
                    (d)              Purchase Price Floor.   The Company and the
Investor shall not effect any sales and purchases under this Agreement on any
Purchase Date where the Purchase Price for any purchase of Purchase Shares would
be less than the “Floor Price”. "Floor Price" means $1.50, which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction.
 
 
(e)              Compliance with Principal Market Rules.  Notwithstanding
anything to the contrary contained herein, the Company shall not sell any shares
of Common Stock under this Agreement and the Investor shall not have the right
or the obligation to purchase shares of Common Stock under this Agreement to the
extent that after giving effect to such purchase the Exchange Cap shall be
deemed to be reached.  The “"Exchange Cap"” shall be deemed to have been reached
if, at any time prior to the shareholders of the Company approving the
transaction contemplated by this Agreement, upon a purchase under this
Agreement, the Purchase Shares and the Commitment Shares issuable pursuant to
such purchase would, together with all Purchase Shares and Commitment Shares
previously issued under this Agreement, exceed 4,500,000 shares of Common Stock
(19.99% of the 22,580,365 outstanding shares of Common Stock from time to
time).  The Company may, but shall be under no obligation to, request its
shareholders to approve the transaction contemplated by this Agreement.  The
Company shall not be required to issue any Purchase Shares under this Agreement
if such issuance would breach the Company's obligations under the rules or
regulations of the Principal Market.
 


3.           INVESTOR'S REPRESENTATIONS AND WARRANTIES.


The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:


(a)           Investment Purpose.   The Investor is acquiring the Purchase
Shares, and Commitment Shares (collectively, the “Securities”) as principal for
its own account, for investment purposes, and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law- (,provided, that this representation and
warranty will not be deemed to limit the Investor’s right to sell the Securities
at any time pursuant to the registration statement described herein or otherwise
in compliance with applicable federal and state securities laws .  The Investor
is acquiring the Securities hereunder in the ordinary course of its business.
 
 
(b)           Accredited Investor Status.  The Investor is an “accredited
investor” as that term is defined in Rule 501(a)(3) of Regulation D.


(c)           Reliance on Exemptions.  The Investor understands that the
Securities may be offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and the
Investor's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.


(d)           Information.  The Investor has been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sales of the Securities that have been reasonably
requested by the Investor, including, without limitation, the SEC Documents (as
hereinafter defined).  The Investor understands that its investment in the
Securities involves a high degree of risk.  The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss of its
investment with respect to the Securities, (ii) has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the proposed investment in the Securities and (iii) has
had an opportunity to ask questions of and receive answers from the officers of
the Company concerning the financial condition and business of the Company and
others matters related to an investment in the Securities.  Neither such
inquiries nor any other due diligence investigations conducted by the Investor
or its representatives shall modify, amend or affect the Investor's right to
rely on the Company's representations and warranties contained in Section 4
below.  The Investor has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities and is not relying on the Company or its advisors
with respect thereto.


(e)           No Governmental Review.  The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


(f)           Transfer or Sale.  The Investor understands that except as
provided in the Registration Rights Agreement (as hereinafter defined) (i) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws,(ii) the Securities may not be offered for sale,
sold, assigned or transferred unless (A) registered pursuant to the Securities
Act or (B) an exemption exists permitting such Securities to be sold, assigned
or transferred without such registration; (iii) any sale of the Securities made
in reliance on Rule 144 may be made only in accordance with the terms of Rule
144 and further, if Rule 144 is not applicable, any resale of the  Securities
under circumstances in which the Investor(or the person through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the
Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder, and (iv)
neither the Company nor any other person is under any obligation to register the
Securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder.


(g)           Validity; Enforcement.  Each of this Agreement, the Registration
Rights Agreement and each other Transaction Document (hereinafter defined) to
which the Investor is a party has been duly and validly authorized, executed and
delivered on behalf of the Investor and is a valid and binding agreement of the
Investor enforceable against the Investor in accordance with its terms, subject
as to enforceability to general principles of equity and to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.


(h)           Residency.  The Investor is a resident of the State of Illinois.


(i)           No Prior Short Selling.  The Investor represents and warrants to
the Company that at no time prior to the date of this Agreement has any of the
Investor, its agents, representatives or affiliates engaged in or effected, in
any manner whatsoever, directly or indirectly, any (i) “short sale” (as such
term is defined in Section 242.200 of Regulation SHO of the Exchange Act) of the
Common Stock or (ii) hedging transaction, which establishes a net short position
with respect to the Common Stock.




4.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:


(a)           Organization and Qualification. The Company and each of the
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns 50% or more of the voting stock or
capital stock or other similar equity interests) is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization, with the requisite
corporate power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  Neither the Company nor any
Subsidiary is in violation nor default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  Each of the Company and the Subsidiaries
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in: (i) a material
adverse effect on the legality, validity or enforceability of any Transaction
Document, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.  The Company has no
Subsidiaries except as set forth on Schedule 4(a).


(b)           Authorization; Enforcement; Validity.  (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement  and each of
the other agreements entered into by the parties on the Commencement Date and
attached hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares (up to the
Exchange Cap) issuable under this Agreement, have been duly authorized by the
Company's Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its shareholders, (iii) this Agreement
has been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company and (iv) this Agreement constitutes,
and each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.  No other approvals or consents of the Company’s Board of Directors
and/or shareholders is necessary under applicable laws and the Company’s
Certificate of Incorporation and/or Bylaws to authorize the execution and
delivery of this Agreement or any of the transactions contemplated hereby,
including, but not limited to, the issuance of the Commitment Shares and the
issuance of the Purchase Shares up to the Exchange Cap.


(c)           Capitalization.  As of the date hereof, the authorized capital
stock of the Company is set forth on Schedule 4(c).  Except as disclosed in
Schedule 4(c), (i) no shares of the Company's capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities, (iii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except the Registration Rights
Agreement), (v) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement.  The
Company has furnished to the Investor true and correct copies of the Company's
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s Bylaws, as amended and
as in effect on the date hereof (the  “Bylaws”), and copies of any documents
containing the material rights of the holders thereof in respect thereto.


(d)           Issuance of Securities.  Upon issuance and payment therefor in
accordance with the terms and conditions of this Agreement, the Purchase Shares,
shall be validly issued, fully paid and nonassessable and free from all taxes,
liens and charges with respect to the issue thereof.  The Commitment Shares have
been duly authorized and, upon issuance in accordance with the terms hereof, the
Commitment Shares shall be (i) validly issued, fully paid and non-assessable and
(ii) free from all taxes, liens and charges with respect to the issue thereof.
4,137,418 shares of Common Stock have been duly authorized and reserved for
issuance upon purchase under this Agreement as Purchase Shares.  217,549 shares
of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split, or other
similar transaction) have been duly authorized and reserved for issuance as
Additional Commitment Shares in accordance with this Agreement.


(e)           No Conflicts.  Except as disclosed in Schedule 4(e), the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby (subject to the Exchange Cap, including, without limitation, the
reservation for issuance and issuance of the Purchase Shares) will not (i)
result in a violation of the Certificate of Incorporation, any certificate of
designations, preferences and rights of any outstanding series of preferred
stock of the Company or the Bylaws or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market applicable to the Company or any of its Subsidiaries) or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected, except in the case of conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations under clause (ii), which
could not reasonably be expected to result in a Material Adverse Effect.  Except
as disclosed in Schedule 4(e), neither the Company nor its Subsidiaries is in
violation of any term of or in default under its Certificate of Incorporation,
any certificate of designation, preferences and rights of any outstanding series
of preferred stock of the Company or By-laws or their organizational charter or
bylaws, respectively.  Except as disclosed in Schedule 4(e), neither the Company
nor any of its Subsidiaries is in violation of any term of or is in default
under any material contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its Subsidiaries, except for possible conflicts,
defaults, terminations or amendments which could not reasonably be expected to
have a Material Adverse Effect.  The business of the Company and its
Subsidiaries is not being conducted, and shall not be conducted, in violation of
any law, ordinance, regulation of any governmental entity, except for possible
violations, the sanctions for which either individually or in the aggregate
could would not reasonably be expected to have a Material Adverse
Effect.  Except as specifically contemplated by any Transaction Document,
including this Agreement, and as required under the Securities Act, applicable
state securities laws, or Principal Market, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof.  Except as listed in Schedule 4(e), since
September 29, 2009,  the Company has not received nor delivered any notices or
correspondence from or to the Principal Market.  As of the date hereof, the
Principal Market is not currently commencing any delisting proceedings against
the Company.


(f)           SEC Documents; Financial Statements. Except as disclosed in
Schedule 4(f) the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
the two years preceding the date hereof (or such shorter period as the Company
was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Documents”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Documents prior to the expiration of any such
extension.  As of their respective dates (except as they have been properly
amended), the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Documents (except as they have been properly amended), when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC
Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP and may be condensed or summary statements, and
fairly present in all material respects the financial position of the Company
and its consolidated Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit
adjustments.  Except as listed in Schedule 4(f), the Company has received no
notices or correspondence from the SEC since September 29, 2009.  The SEC has
not commenced any enforcement proceedings against the Company or any of its
subsidiaries.


(g)           Absence of Certain Changes.  Except as disclosed in Schedule 4(g),
since December 31, 2009, there has been no material adverse change in the
business, properties, operations, financial condition or results of operations
of the Company or its Subsidiaries.  The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings.  As of the date hereof, the Company is
financially solvent and is generally able to pay its debts as they become due.


(h)           Absence of Litigation. Except as disclosed in Schedule 4(h), there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the
Company, the Common Stock or any of the Company's Subsidiaries or any of the
Company's or the Company's Subsidiaries' officers or directors in their
capacities as such, which could reasonably be expected to have a Material
Adverse Effect.   A description of each action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body which, as of the date of this Agreement, is
pending or threatened in writing against or affecting the Company, the Common
Stock or any of the Company's Subsidiaries or any of the Company's or the
Company's Subsidiaries' officers or directors in their capacities as such, is
set forth in Schedule 4(h).


(i)           Acknowledgment Regarding Investor's Status.  The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby.  The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities.  The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.


(j)           No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities.


 (k)           Intellectual Property Rights.  The Company and its Subsidiaries
own or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.  Except as set forth on Schedule 4(k), none of the
Company's material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated.  The Company and its
Subsidiaries do not have any knowledge of any infringement by the Company or its
Subsidiaries of any material trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of any third Person
and, except as set forth on Schedule 4(k), there is no claim, action or
proceeding pending against, or to the Company's knowledge, being threatened
against, the Company or its Subsidiaries regarding trademark, trade name,
patents, patent rights, invention, copyright, license, service names, service
marks, service mark registrations, trade secret or other infringement, which
could reasonably be expected to have a Material Adverse Effect.


(l)           Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


(m)           Title.  Neither the Company nor any of its Subsidiaries own any
real property.  The Company and its Subsidiaries have good and marketable title
in all personal property owned by them that is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (“Liens”), except for Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries and
Liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties.  Any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance in all material respects with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.


(n)           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any such Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole.


(o)           Regulatory Permits.  The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.


(p)           Tax Status.  The Company and each of its Subsidiaries has made or
filed all federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.


(q)           Transactions With Affiliates.   Except as set forth or
incorporated by reference in the SEC Documents, none of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000
other than for (i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii)
other employee benefits, including stock option agreements under any stock
option plan of the Company.


(r)           Application of Takeover Protections.  The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Investor as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company's issuance of the
Securities and the Investor's ownership of the Securities.


(s)            Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Investor or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information which
is not otherwise disclosed in the Registration Statement or prospectus
supplements thereto.   The Company acknowledges and agrees that the Investor
neither makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3 hereof.


(t)           Foreign Corrupt Practices.   Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of law
which violation of law could have a Material Adverse Effect, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.




5.           COVENANTS.


(a)           Filing of Form 8-K and Registration Statement.  The Company agrees
that it shall, within the time required under the Exchange Act file a Report on
Form 8-K disclosing this Agreement and the transaction contemplated hereby.  The
Company shall also file within ten (10) Business Days from the date hereof a new
registration statement covering only the sale of the Securities, in accordance
with the terms of the Registration Rights Agreement between the Company and the
Investor, dated as of the date hereof (“Registration Rights Agreement”).  The
Securities issuable under this Agreement that have not been registered under the
Securities Act shall bear the following restrictive legend (the “Restrictive
Legend”):


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.
  
All Securities issuable under this Agreement shall bear the following additional
legend, which shall not constitute a restrictive legend:


THIS CERTIFICATE ALSO EVIDENCES AND ENTITLES THE HOLDER HEREOF TO CERTAIN RIGHTS
AS SET FORTH IN A RIGHTS AGREEMENT BETWEEN RAPTOR PHARMACEUTICAL CORP. (THE
COMPANY) AND THE AMERICAN STOCK TRANSFER & TRUST COMPANY LLC DATED AS OF MAY 13,
2005, AS AMENDED  (THE RIGHTS AGREEMENT), THE TERMS OF WHICH ARE HEREBY
INCORPORATED HEREIN BY REFERENCE AND A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICES OF THE COMPANY. UNDER CERTAIN CIRCUMSTANCES, AS SET FORTH IN THE RIGHTS
AGREEMENT, SUCH RIGHTS MAY BE REDEEMED, MAY EXPIRE OR MAY BE EVIDENCED BY
SEPARATE CERTIFICATES AND WILL NO LONGER BE EVIDENCED BY THIS CERTIFICATE. THE
COMPANY WILL MAIL TO THE HOLDER OF THIS CERTIFICATE A COPY OF THE RIGHTS
AGREEMENT WITHOUT CHARGE WITHIN FIVE DAYS AFTER RECEIPT OF A WRITTEN REQUEST
THEREFOR. UNDER CERTAIN CIRCUMSTANCES, RIGHTS ISSUED TO ACQUIRING PERSONS (AS
DEFINED IN THE RIGHTS AGREEMENT) OR CERTAIN RELATED PERSONS AND ANY SUBSEQUENT
HOLDER OF SUCH RIGHTS MAY BECOME NULL AND VOID.




(b)           Blue Sky. The Company shall take such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify (i) the
initial sale of the Commitment Shares and any Purchase Shares to the Investor
under this Agreement and (ii) any subsequent resale of the Commitment Shares and
any Purchase Shares by the Investor, in each case, under applicable securities
or "Blue Sky" laws of the states of the United States in such states as is
reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 5(b), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction.


(c)           Listing.  To the extent required by the Principal Market, the
Company shall promptly secure the listing of all of the Purchase Shares and
Commitment Shares upon such Principal Market (subject to official notice of
issuance) and shall maintain, so long as any other shares of Common Stock shall
be so listed, such listing of all such securities from time to time issuable
under the terms of this Agreement.  The Company shall maintain the Common
Stock's authorization for quotation on the Principal Market.  Neither the
Company nor any of its Subsidiaries shall take any action that would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market.  The Company shall promptly, and in no event later than
the following Business Day, provide to the Investor copies of any notices it
receives from the Principal Market regarding the continued eligibility of the
Common Stock for listing on such Principal Market.  The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 5(c).


(d)           Limitation on Short Sales and Hedging Transactions.  The Investor
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) "short sale" (as such term is
defined in Section 242.200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.


(e)           Issuance of Commitment Shares.  Immediately upon the execution of
this Agreement, the Company shall cause to be issued to the Investor (to an
account designated by the Investor no later than one Business Day prior to the
date hereof) as consideration for the Investor entering into this Agreement
145,033 shares of Common Stock (the "Initial Commitment Shares") shall deliver
to the Transfer Agent a letter in the form as set forth as Exhibit E attached
hereto with respect to the issuance of the Initial Commitment Shares.  In
connection with each purchase of Purchase Shares hereunder, the Company agrees
to issue to the Investor a number of shares of Common Stock (the “Additional
Commitment Shares” and together with the Initial Commitment Shares, the
“Commitment Shares”) equal to the product of (x) 217,549 and (y) the Purchase
Amount Fraction.  The “Purchase Amount Fraction” shall mean a fraction, the
numerator of which is the Purchase Amount purchased by the Investor with respect
to such purchase of Purchase Shares and the denominator of which is Fifteen
Million Dollars ($15,000,000).  The Additional Commitment Shares shall be
equitably adjusted for any reorganization, recapitalization, non-cash dividend,
stock split, reverse stock split, or other similar transaction.  The Initial
Commitment Shares shall be issued in certificated form and shall bear the
Restrictive Legend. The Investor agrees that the Investor shall not pledge,
transfer or sell the Commitment Shares until the earlier of (a) 500 Business
Days (25 Monthly Periods) from the date hereof or (b) the date on which this
Agreement has been terminated, provided, however, that such restrictions shall
not apply: (i) in connection with any transfers to or among affiliates (as
defined in the Exchange Act) of the Investor, or (ii) if an Event of Default has
occurred, and is continuing, including any failure by the Company to timely
issue Purchase Shares under this Agreement.  Notwithstanding the forgoing, the
Investor may transfer Commitment Shares (“Transferred Commitment Shares”) to a
third party in order to settle a sale made by the Investor where the Investor
reasonably expects the Company to deliver additional Purchase Shares to the
Investor under this Agreement so long as the Investor maintains ownership of the
amount of Commitment Shares (including an amount of Common Shares equal to the
Transferred Commitment Shares) issued to the Investor by the Company pursuant to
this Agreement up to that point by "replacing" such Transferred Commitment
Shares with new Purchase Shares when the new Purchase Shares are actually issued
by the Company to the Investor.
 
 
(f)           Due Diligence.  The Investor shall have the right, from time to
time as the Investor may reasonably deem appropriate, to perform reasonable due
diligence on the Company during normal business hours.  Subject to the last
sentence of this Section 5(f), the Company and its officers and employees shall
provide information and reasonably cooperate with the Investor in connection
with any reasonable request by the Investor related to the Investor's due
diligence of the Company.  Each party hereto agrees not to disclose any
Confidential Information of the other party to any third party and shall not use
the Confidential Information for any purpose other than in connection with, or
in furtherance of, the transactions contemplated hereby; provided, however, a
party may disclose the Confidential Information of the other party solely to the
extent required by law, provided that such party gives the other party prompt
written notice of such requirement prior to such disclosure.  Each party hereto
acknowledges that the Confidential Information shall remain the property of the
disclosing party and agrees that it shall take all reasonable measures to
protect the secrecy of any Confidential Information disclosed by the other
party.  The Company confirms that neither it nor any other Person acting on its
behalf shall provide or have any obligation to provide, the Investor or its
agents or counsel with any information that it believes constitutes or might
constitute material, non-public information which is not otherwise disclosed in
or incorporated by reference by any SEC Document, the Registration Statement or
prospectus supplements thereto.


 
              (g)              Purchase Records. The Investor and the Company
shall each maintain records showing the remaining Available Amount at any given
time and the dates and Purchase Amounts for each purchase or shall use such
other method, reasonably satisfactory to the Investor and the Company.
 
(h)            Taxes.  The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any shares of Common Stock to the Investor made under this Agreement.




6.           TRANSFER AGENT INSTRUCTIONS.


  On the Commencement Date, the Company shall cause any restrictive legend on
the Initial Commitment Shares to be removed and all of the Purchase Shares and
Additional Commitment Shares, to be issued under this Agreement shall be issued
without any restrictive legend unless the Investor expressly consents
otherwise.  The Company shall issue irrevocable instructions to the Transfer
Agent, and any subsequent transfer agent, to issue Purchase Shares in the
amounts sold to the Investor from time to time in the name of the Investor for
the Purchase Shares (the "Irrevocable Transfer Agent Instructions").  The
Company warrants to the Investor that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 6, will be given by the
Company to the Transfer Agent with respect to the Purchase Shares and that the
Commitment Shares and the Purchase Shares shall otherwise be freely transferable
on the books and records of the Company as and to the extent provided in this
Agreement.




 
7.
CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE

SALES OF SHARES OF COMMON STOCK.


The right of the Company hereunder to commence sales of the Purchase Shares is
subject to the satisfaction of each of the following conditions:


(a)           The Investor shall have executed each of the Transaction Documents
and delivered the same to the Company; and


(b)           A registration statement covering the sale of all of the
Commitment Shares and Purchase Shares shall have been declared effective under
the Securities Act by the SEC and no stop order with respect to the registration
statement shall be pending or threatened by the SEC.


(c)           The representations and warranties of the Investor shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date when made and as of the Commencement Date
as though made at that time (except for representations and warranties that
speak as of a specific date) and the Investor shall have performed, satisfied
and complied with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the
Investor at or prior to the Commencement Date.




 
8.
CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.



The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions and once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:


(a)           The Company shall have executed each of the Transaction Documents
and delivered the same to the Investor;


(b)           The Company shall have issued to the Investor the Initial
Commitment Shares without restrictive legend;


(c)           The Common Stock shall be authorized for quotation on the
Principal Market, trading in the Common Stock shall not have been within the
last 365 days suspended by the SEC or the Principal Market and the Purchase
Shares and Commitment Shares shall be approved for listing upon the Principal
Market;


(d)           The Investor shall have received the opinions of the Company's
legal counsel dated as of the Commencement Date substantially in the form of
Exhibit A attached hereto and a negative assurances letter substantially in the
form of Exhibit A1;


(e)           The representations and warranties of the Company shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date.  The Investor shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit B;


(f)           The Board of Directors of the Company shall have adopted
resolutions in the form attached hereto as Exhibit C which shall be in full
force and effect without any amendment or supplement thereto as of the
Commencement Date;


(g)           As of the Commencement Date, the Company shall have reserved out
of its authorized and unissued Common Stock, (A) solely for the purpose of
effecting purchases of Purchase Shares hereunder, 4,137,418 shares of Common
Stock and (B) as Additional Commitment Shares in accordance with Section 5(e)
hereof, 217,549 shares of Common Stock;


(h)           The Irrevocable Transfer Agent Instructions, in form acceptable to
the Investor shall have been delivered to and acknowledged in writing by the
Company and the Company's Transfer Agent;


(i)           The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within ten (10) Business Days of the Commencement Date;


(j)           The Company shall have delivered to the Investor a certified copy
of the Certificate of Incorporation as certified by the Secretary of State of
the State of Delaware within ten (10) Business Days of the Commencement Date;


(k)           The Company shall have delivered to the Investor a secretary's
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit D;


(l)           A registration statement covering the sale of all of the Purchase
Shares and Commitment Shares shall have been declared effective under the
Securities Act by the SEC and no stop order with respect to the registration
statement shall be pending or threatened by the SEC.  The Company shall have
prepared and delivered to the Investor a final and complete form of prospectus,
dated and current as of the Commencement Date, to be used by the Investor in
connection with any sales of any Commitment Shares, or any Purchase Shares, and
to be filed by the Company one Business Day after the Commencement Date. The
Company shall have made all filings under all applicable federal and state
securities laws necessary to consummate the issuance of the Commitment Shares
and Purchase Shares pursuant to this Agreement in compliance with such laws;


(m)           No Event of Default has occurred and is continuing;


(n)           On or prior to the Commencement Date, the Company shall take all
necessary action, if any, and such actions as reasonably requested by the
Investor, in order to render inapplicable any control share acquisition,
business combination, shareholder rights plan or poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the state of its
incorporation which is or could become applicable to the Investor as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company's issuance of the Securities and the Investor's ownership of the
Securities; and


(o)           The Board of Directors of the Company shall have approved the
resolutions (the “Signing Resolutions”) substantially in the form as set forth
as Exhibit C attached hereto; the Signing Resolutions shall be valid, in full
force and effect and shall not have been modified or supplemented in any
respect; the Company shall have delivered to the Investor a true and correct
copy of a unanimous written consent adopting the Signing Resolutions executed by
all of the members of the Board of Directors of the Company.


(p)           The Company shall have provided the Investor with the information
requested by the Investor in connection with its due diligence requests made
prior to, or in connection with, the Commencement, in accordance with the terms
of Section 5(f) hereof.






 
9.
INDEMNIFICATION.



In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, shareholders, officers, directors, employees and direct or indirect
investors and any of the foregoing person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument
or  document contemplated hereby or thereby, other than with respect to
Indemnified Liabilities which directly and primarily result from the gross
negligence or willful misconduct of the Indemnitee.  To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.




10.           EVENTS OF DEFAULT.


An "Event of Default" shall be deemed to have occurred at any time as any of the
following events occurs:


(a)           while any registration statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of a registration statement registering the Purchase Shares, or
Commitment Shares lapses for any reason (including, without limitation, the
issuance of a stop order) or is unavailable to the Investor for sale of any or
all of the Purchase Shares, or Commitment Shares (“Registrable Securities”), and
such lapse or unavailability continues for a period of ten (10) consecutive
Business Days or for more than an aggregate of thirty (30) Business Days in any
365-day period;


(b)           the suspension from trading or failure of the Common Stock to be
listed on the Principal Market for a period of three (3) consecutive Business
Days;


(c)           the delisting of the Company’s Common Stock from the Principal
Market, provided, however, that the Common Stock is not immediately thereafter
trading on the New York Stock Exchange, the Nasdaq Global Market, the Nasdaq
Global Select Market, the OTC Bulletin Board, or NYSE Amex;


(d)           the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Investor within five (5) Business Days after the applicable
Purchase Date which the Investor is entitled to receive;


(e)           the Company breaches any representation, warranty, or covenant
under any Transaction Document if such breach could have a Material Adverse
Effect and except, in the case of a breach of a covenant which is reasonably
curable, only if such breach continues for a period of at least five (5)
Business Days;


(f)           if any Person commences a proceeding against the Company pursuant
to or within the meaning of any Bankruptcy Law ;


(g)           if the Company pursuant to or within the meaning of any Bankruptcy
Law; (A) commences a voluntary case, (B) consents to the entry of an order for
relief against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;


(h)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary; or


(i)           if at any time after the Commencement Date, the "Exchange Cap" is
reached. The "Exchange Cap" shall be deemed to be reached at such time if, upon
the purchase of Common Stock under this Agreement, the issuance of such shares
of Common Stock would exceed that number of shares of Common Stock which the
Company may issue under this Agreement without breaching the Company's
obligations under the rules or regulations of the Principal Market.




In addition to any other rights and remedies under applicable law and this
Agreement, including the Investor termination rights under Section 11 hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Purchase Price is below the Floor
Price, the Investor shall not be permitted or obligated to purchase any shares
of Common Stock under this Agreement.  If pursuant to or within the meaning of
any Bankruptcy Law, the Company commences a voluntary case or any Person
commences a proceeding against the Company, a Custodian is appointed for the
Company or for all or substantially all of its property, or the Company makes a
general assignment for the benefit of its creditors, (any of which would be an
Event of Default as described in Sections 10(f), 10(g) and 10(h) hereof) this
Agreement shall automatically terminate without any liability or payment to the
Company without further action or notice by any Person.  No such termination of
this Agreement under Section 11(a) or 11(d) shall affect the Company's or the
Investor's obligations under this Agreement with respect to pending purchases
and the Company and the Investor shall complete their respective obligations
with respect to any pending purchases under this Agreement.


11.           TERMINATION


This Agreement may be terminated only as follows:


(a)           By the Investor any time an Event of Default exists without any
liability or payment to the Company.  However, if pursuant to or within the
meaning of any Bankruptcy Law, the Company commences a voluntary case or any
Person commences a proceeding against the Company, a Custodian is appointed for
the Company or for all or substantially all of its property, or the Company
makes a general assignment for the benefit of its creditors, (any of which would
be an Event of Default as described in Sections 10(f), 10(g) and 10(h) hereof)
this Agreement shall automatically terminate without any liability or payment to
the Company without further action or notice by any Person.  No such termination
of this Agreement under this Section 11(a) shall affect the Company's or the
Investor's obligations under this Agreement with respect to pending purchases
and the Company and the Investor shall complete their respective obligations
with respect to any pending purchases under this Agreement.


(b)           In the event that the Commencement shall not have occurred, the
Company shall have the option to terminate this Agreement for any reason or for
no reason without any liability whatsoever of any party to any other party under
this Agreement.


(c)           In the event that the Commencement shall not have occurred on or
before June 30, 2010, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, any party shall have
the option to terminate this Agreement at the close of business on such date or
thereafter without liability of any party to any other party.


(d)            At any time after the Commencement Date, the Company shall have
the option to terminate this Agreement for any reason or for no reason by
delivering notice (a “Company Termination Notice”) to the Investor electing to
terminate this Agreement without any liability whatsoever of any party to any
other party under this Agreement.  The Company Termination Notice shall not be
effective until one (1) Business Day after it has been received by the Investor.
No such termination of this Agreement under this Section 11(d) shall affect the
Company's or the Investor's obligations under this Agreement with respect to
pending purchases and the Company and the Investor shall complete their
respective obligations with respect to any pending purchases under this
Agreement.


(e)           This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement.


(f)           If by the Maturity Date for any reason or for no reason the full
Available Amount under this Agreement has not been purchased as provided for in
Section 2 of this Agreement, this Agreement shall automatically terminate on the
Maturity Date, without any action or notice on the part of any party and without
any liability whatsoever of any party to any other party under this Agreement.


Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)) and 11(f), any termination of this Agreement
pursuant to this Section 11 shall be effected by written notice from the Company
to the Investor, or the Investor to the Company, as the case may be, setting
forth the basis for the termination hereof.  The representations and warranties
and covenants of the Company and the Investor contained in Sections 3, 4, 5, and
6 hereof, shall survive the Commencement and for a period of two years from any
termination of this Agreement and the indemnification provisions set forth in
Section 9 hereof and the agreements and covenants set forth in Sections 10, 11
and 12, shall survive the Commencement and any termination of this
Agreement.  No termination of this Agreement shall affect the Company's or the
Investor's rights or obligations (i) under the Registration Rights Agreement
which shall survive any such termination or (ii) under this Agreement with
respect to pending purchases and the Company and the Investor shall complete
their respective obligations with respect to any pending purchases under this
Agreement.






12.           MISCELLANEOUS.


(a)           Governing Law; Jurisdiction; Jury Trial.  The corporate laws of
the State of Delaware shall govern all issues concerning the relative rights of
the Company and its shareholders. All other questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
other Transaction Documents shall be governed by the internal laws of the State
of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature or
signature delivered by e-mail in a “.pdf” format data file shall be considered
due execution and shall be binding upon the signatory thereto with the same
force and effect as if the signature were an original, not a facsimile signature
or a signature in a “.pdf” format data file.


(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.


(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e)           Entire Agreement.  This Agreement supersedes all other prior oral
or written agreements between the Investor, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement, the other Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  The Company
acknowledges and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in this Agreement.


(f)           Notices.  Any notices, consents or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:


If to the Company:
Raptor Pharmaceutical Corp.
9 Commercial Blvd., Suite 200
Novato, CA 94949
Telephone:                      415-382-8111
Facsimile:                      415-382-1368
Attention:                      Chief Financial Officer


With a copy to:
Paul, Hastings, Janofsky & Walker LLP
515 South Flower Street, 25th Floor
Los Angeles, CA 90071
Telephone:                      213-683-6000
Facsimile:                       213-627-0705
Attention:                       Siobhan McBreen Burke, Esq.


If to the Investor:
Lincoln Park Capital Fund, LLC
440 North Wells, Suite 620
Chicago, IL 60654
Telephone:                      312-822-9300
Facsimile:                      312-822-9301
Attention:                      Josh Scheinfeld/Jonathan Cope


If to the Transfer Agent:
American Stock Transfer & Trust Co.
6201 15th Avenue, 2nd Floor
Brooklyn, NY  11219
Telephone:                      718-921-8247
Facsimile:                      718-921-8323
Attention:


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.


(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including by merger or consolidation.  The Investor may not assign its rights or
obligations under this Agreement.


(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


(i)           Publicity.  The Investor shall have the right to approve before
issuance any press release, SEC filing or any other public disclosure made by or
on behalf of the Company whatsoever with respect to, in any manner, the
Investor, its purchases hereunder or any aspect of this Agreement or the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of the Investor, to make any press release
or other public disclosure (including any filings with the SEC) with respect to
such transactions as is required by applicable law and regulations so long as
the Company and its counsel consult with the Investor in connection with any
such press release or other public disclosure at least two (2) Business Days
prior to its release.  The Investor must be provided with a copy thereof at
least two (2) Business Days prior to any release or use by the Company
thereof.  The Company agrees and acknowledges that its failure to fully comply
with this provision constitutes a material adverse effect on its ability to
perform its obligations under this Agreement.


(j)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


(k)           No Financial Advisor, Placement Agent, Broker or Finder.    The
Company represents and warrants to the Investor that it has not engaged any
financial advisor, placement agent, broker or finder in connection with the
transactions contemplated hereby.  The Investor represents and warrants to the
Company that it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby.  The Company
shall be responsible for the payment of any fees or commissions, if any, of any
financial advisor, placement agent, broker or finder engaged by it relating to
or arising out of the transactions contemplated hereby.  The Investor shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by it relating to or arising
out of the transactions contemplated hereby.


(l)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


(m)           Remedies, Other Obligations, Breaches and Injunctive Relief.  The
Investor’s remedies provided in this Agreement shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor's right to pursue actual damages for any failure
by the Company to comply with the terms of this Agreement.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the Investor shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.


(n)           Enforcement Costs.  If: (i) this Agreement is placed by the
Investor in the hands of an attorney for enforcement or is enforced by the
Investor through any legal proceeding; or (ii) an attorney is retained to
represent the Investor in any bankruptcy, reorganization, receivership or other
proceedings affecting creditors' rights and involving a claim under this
Agreement.


(o)           Failure or Indulgence Not Waiver.  No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.


(p)           Costs and Expenses.  Except for such amounts as have been required
to be paid on or prior to the date hereof, each party shall pay all costs and
expenses incurred by it in connection the preparation, negotiation, execution
and delivery of this Agreement and the other Transaction Documents.




*     *     *     *     *

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.






THE COMPANY:


RAPTOR PHARMACEUTICAL CORP.


 By: /s/ Kim
Tsuchimoto                                                                  
 Name: Kim Tsuchimoto
Title: Chief Financial
Officer                                                               




INVESTOR:
 
                                                                                               
LINCOLN PARK CAPITAL FUND, LLC
                                                                                               
BY: LINCOLN PARK CAPITAL, LLC
                                                                                               
BY: ALEX NOAH INVESTORS, INC.


By: /s/ Jonathan
Cope                                                                  
Name: Jonathan Cope
Title: President









--


 
 

--------------------------------------------------------------------------------

 

SCHEDULES


Schedule 4(a)                                Subsidiaries
Schedule 4(c)                                Capitalization
Schedule 4(e)                                Conflicts
Schedule 4(f)                                Exchange Act Filings
Schedule 4(g)                                Material Changes
Schedule 4(h)                                Litigation
Schedule 4(k)                                Intellectual Property






EXHIBITS


Exhibit A
Form of Company Counsel Opinion

Exhibit A1
Form of Negative Assurances Letter

Exhibit B
Form of Officer’s Certificate

Exhibit C
Form of Resolutions of Board of Directors of the Company

Exhibit D
Form of Secretary’s Certificate

Exhibit E
Form of Letter to Transfer Agent


 
 

--------------------------------------------------------------------------------

 

DISCLOSURE SCHEDULES




Section 4(a)


Subsidiaries


1.  
Raptor Pharmaceuticals Corp.

2.  
TPTX, Inc.

3.  
Raptor Therapeutics Inc.

4.  
Raptor Discoveries Inc.

5.  
Raptor Pharmaceuticals Europe B.V.


 
 

--------------------------------------------------------------------------------

 

Section 4(c)


Capitalization


The Company’s authorized capital stock consists of 150,000,000 shares of common
stock, par value $0.001 per share, and 15,000,000 shares of preferred stock, par
value $0.001 per share, 100,000 of which are designated as Series A
Participating Preferred Stock.  See also (i) Quarterly Report on Form 10-Q filed
by the Company with the SEC on April 9, 2010, as amended, and the exhibits
attached thereto or incorporated therein; (ii) Registration Statement on Form
S-4 filed by the Company (formerly as TorreyPines Therapeutics, Inc.) with the
SEC on August 19, 2009, and the exhibits attached thereto or incorporated
therein; (iii) Current Report on Form 8-K filed by the Company (formerly as
TorreyPines Therapeutics, Inc.) with the SEC on August 25, 2009, and the
exhibits attached thereto or incorporated therein; (iv) Current Report on Form
8-K filed by the Company with the SEC on December 15, 2009, and the exhibits
attached thereto or incorporated therein; and (v) Current Report on Form 8-K
filed by the Company with the SEC on October 5, 2009, as amended, and the
exhibits attached thereto or incorporated therein.







 
 

--------------------------------------------------------------------------------

 

Section 4(e)


No Conflicts


The Company had received and delivered certain notices and correspondence from
and to the Principal Market in connection with (i) the merger that closed on
September 29, 2009 and (ii) its registered direct offering in December 2009, as
described in the Quarterly Report on Form 10-Q filed by the Company with the SEC
on April 9, 2010, as amended.

 
 

--------------------------------------------------------------------------------

 

Section 4(f)


SEC Documents


See Current Report on Form 8-K to disclose the results of its annual meeting of
stockholders held on March 9, 2010, filed with the SEC on April 8, 2010 and the
request to the SEC of the Company made in connection therewith.  The Company has
made various filings and had various correspondence with the SEC from time to
time.



 
 

--------------------------------------------------------------------------------

 

Section 4(g)


Absence of Certain Changes


See Quarterly Report on Form 10-Q filed by the Company with the SEC on April 9,
2010, as amended.



 
 

--------------------------------------------------------------------------------

 

Section 4(h)


Litigation


See Quarterly Report on Form 10-Q filed by the Company with the SEC on April 9,
2010, as amended.


 

 
 

--------------------------------------------------------------------------------

 



Section 4(k)


Intellectual Property Rights


None.























 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF COMPANY COUNSEL OPINION


Capitalized terms used herein but not defined herein, have the meaning set forth
in the Purchase Agreement.


1.      The Company is validly existing as a corporation in good standing under
the laws of the State of Delaware.  Based solely on the Foreign Good Standing
Certificate, we confirm that the Company is in good standing as a foreign
corporation in the State of California.
 
2.      The Company has the corporate power to execute and deliver, and perform
its obligations under, each Transaction Document to which it is a party.
 
3.      The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party have been duly authorized by all
necessary corporate action on the part of the Company.  The Transaction
Documents to which the Company is a party have been duly executed and delivered
by the Company and constitute the valid and binding obligation of the Company,
enforceable against the Company in accordance with their terms.
 
4.      The execution and delivery of the Purchase Agreement by the Company and
the issuance and delivery of the Purchase Shares and Commitment Shares by
the Company in accordance with the Purchase Agreement do not (a) violate any
provisions of the Charter Documents; (b) constitute a breach by the Company of,
or constitute a default by the Company under, any of the agreements filed as an
exhibit to the Registration Statement, other than such breach or default by the
Company as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect; (c) cause the Company to violate any federal
or Illinois law, regulation or rule (other than state securities or blue sky
laws, as to which we express no opinion) applicable to the Company; or (d) cause
the Company to violate any decree, judgment or order of any federal or Illinois
state court or governmental instrumentality to which the Company or the
Subsidiaries are a named party and which is known to us.
 
5.      The issuance of the Purchase Shares and Commitment Shares pursuant to
the Purchase Agreement has been duly authorized and, upon issuance and delivery
of the Commitment Shares and Purchase Shares and receipt by the Company of
payment of the purchase price therefor in accordance with the Purchase
Agreement, the Commitment Shares and the Purchase Shares will be validly issued,
fully paid and non-assessable.
 
6.      The Purchase Shares and Commitment Shares, when issued in accordance
with the Purchase Agreement, will be free of preemptive rights that exist under
the Delaware General Corporation Law (the “DGCL”) or the Charter Documents of
the Company.
 
7.      As of the date hereof, the authorized capital stock of the Company
consists of _______ shares of common stock, par value $______ per share, and ___
shares of preferred stock, par value $___ per share.
 
8.      Under the circumstances contemplated by the Purchase Agreement, the
offer and sale of the Initial Commitment Shares to you in accordance with the
Purchase Agreement may be made without registration under the Securities Act.
 
9.      No consent, approval, authorization or order of or filing with any
federal or [New York] governmental authority or, to our knowledge, any [New York
or ]United States federal court is required for the Company’s execution and
delivery of the Purchase Agreement and the issuance of the Common Stock pursuant
thereto, other than (a) those that have been made under the Securities Act, the
Exchange Act or the rules of NASDAQ, (b) those under state securities or blue
sky laws (as to which we express no opinion), (c) with respect to the issuance
of the Common Stock, such consents, approvals, authorizations, orders or filings
as may be required after the date hereof, as and when required, under the
Transaction Documents, and (d) any necessary approval of the Financial Industry
Regulatory Authority (as to which we express no opinion).
 
                      10.  To our knowledge, no person has the right, as a
result of the filing or effectiveness of the Registration Statement, pursuant to
the terms of any contract, agreement or other instrument described in or filed
as an exhibit to the Registration Statement, to have any securities issued by
the Company and owned by such person registered pursuant to the Securities Act
and included in the Registration Statement, except for such rights as we have
been advised by the Company in an officers certificate, have been complied with
or waived.





 
 

--------------------------------------------------------------------------------

 



EXHIBIT A1


FORM OF Negative Assurances Letter


In connection with the preparation of the Prospectus, we have participated in
conferences with officers and other representatives of the Company,
representatives of Burr, Pilger, Mayer, LLP (the Company’s independent
registered public accounting firm) and representatives of the Investor and
counsel for the Investor at which the contents of the Prospectus were discussed.


The purpose of our professional engagement was not to establish or confirm
factual matters set forth in the Prospectus, and we have not undertaken any
obligation to verify independently any of the factual matters set forth in the
Prospectus.


Based upon and subject to the foregoing, we confirm to you that, on the basis of
the information we gained in the course of performing the services referred to
above, and although we have not independently verified and are not passing upon
and do not assume responsibility, explicitly or implicitly, for the accuracy,
completeness or fairness of the statements contained in the Prospectus, relying
as to materiality to a large extent on the representations of the officers and
other representatives of the Company and the Subsidiaries, no fact has come to
our attention which leads us to believe that the Prospectus at the date hereof
contains an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading (it
being understood that we express no opinion or view with respect to (A) the
financial statements, notes and schedules thereto, and other information of a
financial, statistical or accounting nature included in, or omitted from, the
Prospectus or (B) laws, rules, proceedings, actions, suits, claims
investigations, decrees, authorizations, consents, approvals, orders or filings
related to, or any rights or obligations of the Company or any Subsidiary with
respect to, matters of patent, trademark, service mark, trade name, service
name, trade secret or copyright or otherwise with respect to any other matter
regarding proprietary information or intellectual property).







 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF OFFICER’S CERTIFICATE


This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(e) of that certain Purchase Agreement dated as of _________,
(“Purchase Agreement”), by and between RAPTOR PHARMACEUTICAL CORP., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”).  Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.


The undersigned, ___________, ______________ of the Company, hereby certifies as
follows:


1.           I am the _____________ of the Company and make the statements
contained in this Certificate;


2.           The representations and warranties of the Company are true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 of the Purchase Agreement, in which case, such representations and warranties
are true and correct without further qualification) as of the date when made and
as of the Commencement Date as though made at that time (except for
representations and warranties that speak as of a specific date);


3.           The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.


4.
The Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any Bankruptcy Law nor does the Company or
any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy or insolvency proceedings.
The Company is financially solvent and is generally able to pay its debts as
they become due.



IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.


      ______________________
Name:
Title:


The undersigned as Secretary of RAPTOR PHARMACEUTICAL CORP., a Delaware
corporation, hereby certifies that ___________ is the duly elected, appointed,
qualified and acting ________ of _________ and that the signature appearing
above is his genuine signature.


___________________________________
Secretary

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF COMPANY RESOLUTIONS
FOR SIGNING PURCHASE AGREEMENT


UNANIMOUS WRITTEN CONSENT OF
RAPTOR PHARMACEUTICAL CORP.


Pursuant to Section 141(f) of the General Corporation Law of the State of
Delaware, the undersigned, being all of the members of the Board of Directors
(the “Board”) of RAPTOR PHARMACEUTICAL CORP., a Delaware corporation (the
“Corporation”), do hereby consent to and adopt the following resolutions as the
action of the Board for and on behalf of the Corporation and hereby direct that
this Unanimous Written Consent (this “Consent”) be filed with the minutes of the
proceedings of the Board;


WHEREAS, there has been presented to the Board a draft of the Purchase Agreement
(the “Purchase Agreement”) by and between the Corporation and Lincoln Park
Capital Fund, LLC (“Lincoln Park”), providing for the purchase by Lincoln Park
of up to Fifteen Million Dollars ($15,000,000) of the Corporation’s common
stock, $0.001 par value (the “Common Stock”); and


WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto, including, without limitation, the Registration Rights
Agreement by and among the Corporation and Lincoln Park (the “Registration
Rights Agreement”) providing for the registration of the shares of the Company’s
Common Stock issuable in respect of the Purchase Agreement on behalf of the
Corporation, and other factors deemed relevant by the Board, the Board has
determined that it is advisable and in the best interests of the Corporation to
engage in the transactions contemplated by the Purchase Agreement, including,
but not limited to, the issuance of 145,033 shares of Common Stock to Lincoln
Park as an initial commitment fee (the “Initial Commitment Shares”), the
Additional Commitment Shares (as defined below), and the sale of shares of
Common Stock to Lincoln Park up to the available amount under the Purchase
Agreement (the “Purchase Shares”).


Transaction Documents


NOW, THEREFORE, BE IT RESOLVED, that the terms and provisions of and the
transactions described in the Purchase Agreement are hereby approved; and


FURTHER RESOLVED, that the Corporation be and it hereby is authorized to execute
and deliver the Purchase Agreement providing for the purchase of up to Fifteen
Million Dollars ($15,000,000) of the Corporation’s Common Stock (the “Available
Amount”) and the issuance of the Commitment Shares; and


FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement are hereby approved; and


FURTHER RESOLVED, that the Corporation be and it hereby is authorized to execute
and deliver the Registration Rights Agreement providing for the registration of
the shares of the Company’s Common Stock issuable in respect of the Purchase
Agreement on behalf of the Corporation; and


FURTHER RESOLVED, that the terms and provisions of the Form of Transfer Agent
Instructions (the “Instructions”) attached to the Purchase Agreement are hereby
approved; and


FURTHER RESOLVED, that the Corporation be and it hereby is authorized to execute
and deliver the Instructions (pursuant to the terms of the Purchase Agreement)
providing for the issuance of Common Stock to Lincoln Park; and


FURTHER RESOLVED, that Christopher M. Starr and Kim R. Tsuchimoto (the
“Authorized Officers”) are severally authorized to execute and deliver the
Purchase Agreement, and any other agreements or documents contemplated thereby
including, without limitation, the Registration Rights Agreement and the
Instructions, with such amendments, changes, additions and deletions as the
Authorized Officers may deem to be appropriate and approve on behalf of, the
Corporation, such approval to be conclusively evidenced by the signature of an
Authorized Officer thereon; and


Issuance of Common Stock


FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park 145,033 shares of Common Stock as Initial Commitment Shares and that upon
issuance of the Initial Commitment Shares pursuant to the Purchase Agreement,
the Initial Commitment Shares shall be duly authorized, validly issued, fully
paid and nonassessable with no personal liability attaching to the ownership
thereof; and


FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the Available Amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement at the price calculated in accordance with the Purchase Agreement and
that, upon issuance of the Purchase Shares pursuant to the Purchase Agreement,
the Purchase Shares will be duly authorized, validly issued, fully paid and
nonassessable with no personal liability attaching to the ownership thereof; and


FURTHER RESOLVED, that the Corporation shall initially reserve 4,137,418 shares
of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction) for issuance as Purchase Shares under the Purchase
Agreement; and


FURTHER RESOLVED, that the Corporation is hereby authorized to issue 217,549
shares of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction) in connection with the purchase of Purchase Shares (the
“Additional Commitment Shares”) in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Additional Commitment Shares pursuant
to the Purchase Agreement, the Additional Commitment Shares will be duly
authorized, validly issued, fully paid and nonassessable with no personal
liability attaching to the ownership thereof; and


FURTHER RESOLVED, that the Corporation shall initially reserve 217,549 shares of
Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction) for issuance as Additional Commitment Shares under the
Purchase Agreement.


Approval of Actions


FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and


FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
including, without limitation, making any filing under federal or state
securities laws to carry into effect the purpose and intent of any and all of
the foregoing resolutions, and that all actions heretofore taken by any officer
or director of the Corporation in connection with the transactions contemplated
by the agreements described herein are hereby approved, ratified and confirmed
in all respects.


[Signature page follows]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Board of Directors has executed and delivered this
Consent effective as of __________, 2010.


______________________
Christopher M. Starr




______________________
Raymond W. Anderson




______________________
Erich Sager




______________________
Richard L. Franklin




______________________
Llew Keltner




being all of the members of the Board of Directors of RAPTOR PHARMACEUTICAL
CORP.





 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF SECRETARY’S CERTIFICATE


This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(k) of that certain Purchase Agreement dated as of __________,
(“Purchase Agreement”), by and between RAPTOR PHARMACEUTICAL CORP., a Delaware
corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”),
pursuant to which the Company may sell to the Investor up to Fifteen Million
Dollars ($15,000,000) of the Company's Common Stock, $0.001 par value per share
(the "Common Stock").  Terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Purchase Agreement.


The undersigned, ____________, Secretary of the Company, hereby certifies as
follows:


1.           I am the Secretary of the Company and make the statements contained
in this Secretary’s Certificate.


2.           Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company’s bylaws (“Bylaws”) and Certificate of
Incorporation (“Articles”), in each case, as amended through the date hereof,
and no action has been taken by the Company, its directors, officers or
shareholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Articles.


3.           Attached hereto as Exhibit C are true, correct and complete copies
of the resolutions duly adopted by the Board of Directors of the Company on
_____________, at which a quorum was present and acting throughout.  Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the shareholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.


4.           As of the date hereof, the authorized, issued and reserved capital
stock of the Company is as set forth on Exhibit D hereto.


IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.


                                                                        _________________________
Secretary




The undersigned as ___________ of RAPTOR PHARMACEUTICAL CORP., a Delaware
corporation, hereby certifies that ____________ is the duly elected, appointed,
qualified and acting Secretary of _________, and that the signature appearing
above is his genuine signature.


                                                                       ___________________________________

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE COMMITMENTS SHARES
AT SIGNING OF THE PURCHASE AGREEMENT






[COMPANY LETTERHEAD]






[DATE]


[TRANSFER AGENT]
__________________
__________________
__________________


Re: Issuance of Common Shares to Lincoln Park Capital Fund, LLC


Dear ________,


On behalf of RAPTOR PHARMACEUTICAL CORP., (the “Company”), you are hereby
instructed to issue as soon as possible 145,033 shares of our common stock in
the name of Lincoln Park Capital Fund, LLC.  The share certificate should be
dated April 16, 2010.  I have included a true and correct copy of a unanimous
written consent executed by all of the members of the Board of Directors of the
Company adopting resolutions approving the issuance of these shares.  The shares
should be issued subject to the following restrictive legends:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.


THIS CERTIFICATE ALSO EVIDENCES AND ENTITLES THE HOLDER HEREOF TO CERTAIN RIGHTS
AS SET FORTH IN A RIGHTS AGREEMENT BETWEEN RAPTOR PHARMACEUTICAL CORP. (THE
COMPANY) AND THE AMERICAN STOCK TRANSFER & TRUST COMPANY LLC DATED AS OF MAY 13,
2005, AS AMENDED  (THE RIGHTS AGREEMENT), THE TERMS OF WHICH ARE HEREBY
INCORPORATED HEREIN BY REFERENCE AND A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICES OF THE COMPANY. UNDER CERTAIN CIRCUMSTANCES, AS SET FORTH IN THE RIGHTS
AGREEMENT, SUCH RIGHTS MAY BE REDEEMED, MAY EXPIRE OR MAY BE EVIDENCED BY
SEPARATE CERTIFICATES AND WILL NO LONGER BE EVIDENCED BY THIS CERTIFICATE. THE
COMPANY WILL MAIL TO THE HOLDER OF THIS CERTIFICATE A COPY OF THE RIGHTS
AGREEMENT WITHOUT CHARGE WITHIN FIVE DAYS AFTER RECEIPT OF A WRITTEN REQUEST
THEREFOR. UNDER CERTAIN CIRCUMSTANCES, RIGHTS ISSUED TO ACQUIRING PERSONS (AS
DEFINED IN THE RIGHTS AGREEMENT) OR CERTAIN RELATED PERSONS AND ANY SUBSEQUENT
HOLDER OF SUCH RIGHTS MAY BECOME NULL AND VOID.




The share certificate should be sent as soon as possible via overnight mail to
the following address:


Lincoln Park Capital Fund, LLC
440 North Wells, Suite 620
Chicago, IL 60654
Attention: Josh Scheinfeld/Jonathan Cope


Thank you very much for your help.  Please call me at ______________ if you have
any questions or need anything further.


RAPTOR PHARMACEUTICAL CORP.


BY:_____________________________
[name]
[title]





